TOWNSEND, Circuit Judge.
The Board of General Appraisers, has correctly found that the merchandise in question is flax noils. It was assessed for duty as tow of flax, under paragraph 326 of the-act of July 24, 1897, c. 11, §. 1, Schedule J, 30 Stat. 180 [U. S. Comp.. St. 1901, p. 1661]. It is claimed as dutiable as' “waste not specially provided for,” under paragraph 463, Schedule N, of said act 30 Stat. 194 [U. S. Comp. St. 1901, p. 1679]. The uncontradicted testimony taken in this court is to the effect that the merchandise is not flax, tow, and is flax waste. The only question, then, is whether the article-is dutiable as flax tow. by similitude. Inasmuch as there is a specific enumeration covering waste, the similitude clause cannot be applied.. Arthur’s Executors v. Butterfield, 125 U. S. 70, 8 Sup. Ct. 714, 31 L. Ed. 643.
The decision of the Board of -General Appraisers is reversed.